Case 1:19-cv-00476-JJM-LDA Document 12-8 Filed 11/26/19 Page 1 of 2 PagelD #: 153

EXHIBIT |

 
Case 1d9-GyeQQA/Q-JJIM-LDA Document 12-8 Filed 11/26/19 Page 2 of 2 PagelD #: 154

Todd’Schaney, Delivery Shipper
National City Mortgage Co
3232 Newmark Drive
Miamisourg, OH 45342

 

Doo Not O0LFegrs
Es baer = ae ace Se F
We ae be BSS aed Fnsge = 149
Recording Requested by &
When Recorded Return To:
US Recordings, Inc.
PO Box 19989
Louisville, KY 40259
Fo9iStollo-O9- -
“Parcel SPACE ABOVE THIS LINE FOR RECORDER'S USE
GRIFFEE, KENT

NCM#: 0004819381 POOL# 0001206051 25 PLEASE RECORD 2ND
Recording District: Providence

MIN and MERS Phone:
Assignment Of Mortgage 1D ba 4 HE
For value received, the entation SY grants, PSS AR ANE BRSHHS to:

Mortgage Electronic Re syste
and assigns, PO Box 2026 Flint, Michigan 48501-2026
All beneficial interest under that certain Mortgage dated 8/21/2006 executed by:

Trustor(s) KENT GRIFFEE

to for National City Mortgage, a division of National City Bank recorded gfa/ao0b as Instrument No.:
COBH TT inBook/Volume: $222 Page. ATW of the Official Records of
Providence County, Rhode Island describing the land therein:
Property Address: 178-180 PROGRESS ST, PROVIDENCE, RI 02909
Descriptor és Perht Ref tere:
Together with the Note or Notes therein described or referenced to, the money due and to become due thereon
with interest, and all rights accrued or to accrue under said Morigage.

onmentExecuted b S 2 G 006
National City Mortgage Co., 2 ao = a 7
MERS Phone: [-888-679-6377 a subsidiary of National City Bank . = as fh = , =
Min iCORALIOI Ob TTT1 83 wisi An ‘ Lous lester a8 8
» LISA ANDERSON o a> BG
State of Ohio County of Montgomery DELIVERY SHIPPER = FS we
On 9/22/2006 before me, KATHLEEN LEWIS the undersigned, a Notary Public in and for the State of Ohi? ie 5.2
personally appeared LISA ANDERSON, DELIVERY SHIPPER of National City Mortgage Co.,a subsidiarwof —. 2
=, 2

National City Bank personally known to me to be the person whose name is subscribed to the within instrument = pa
bak tad

and acknowledged to me that she executed the same in her authorized capacity, and that for her signature on the *

waa

instrument the person, or the entity upon which she acted, executed the instrument. 4a
\—s— :

oan KATHLEEN LEWIS, Notary Public in and for the State of Ohio
, My Commission Expires: 1/6/2009 My County of Residence: Montgomery

av A

U36815616-62GN61
ASSIGNMENT OF MO

ARTER.RESCORDING RETURN TO;
i LOAN# 18679748

US Recordings

A

 

 

 

cs
*

2OF9AT AOR

 
